  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


WILLIAM GIPSON,                        )
                                       )
     Plaintiff,                        )
                                       )        CIVIL ACTION NO.
     v.                                )          2:17cv498-MHT
                                       )              (WO)
HYUNDAI POWER TRANSFORMERS             )
USA, INC.,                             )
                                       )
     Defendant.                        )

                            OPINION AND ORDER

    Plaintiff       William      Gipson,       an    African-American,

brought this lawsuit against his employer, defendant

Hyundai Power Transformers USA, Inc., pursuant to Title

VII of the Civil Rights Act of 1964, as amended (42

U.S.C.    §§    1981a   and    2000e       through   2000e-17)   (“Title

VII”), and the Civil Rights Act of 1866, as amended (42

U.S.C. § 1981) (“§ 1981”).             This court has jurisdiction

under 42       U.S.C.   §     2000e-5(f)(3) (Title        VII)   and 28

U.S.C. § 1343(a)(3) (civil rights).                    Gipson asserted

five claims for racial discrimination and retaliation:
(1)     discriminatory           wages,          (2)       discriminatory

failure-to-promote,        (3)      discriminatory         demotion,       (4)

retaliatory demotion, and (5) harassment.                    (Gipson also

asserted    several      state       claims      but    he     voluntarily

dismissed those earlier.)

      Hyundai has responded to these five federal claims

with a motion for summary judgment in its favor on all

claims.     The magistrate judge has recommended summary

judgement against Hyundai on the first two claims for

discriminatory     wages      and    failure-to-promote,           although

with the failure-to-promote claim proceeding on § 1981

only.      The   magistrate      judge     has    recommended       summary

judgment    in   favor   of      Hyundai    on    the    two      claims    of

discriminatory and retaliatory demotion.                       And Gipson

has   abandoned    his     fifth      claim      for    harassment.        The

parties have filed objections to various parts of the

recommendation.

      The court agrees with the                magistrate judge that

summary    judgment   should        not   be     entered     in    favor    of

                                     2
Hyundai          on         the        discriminatory              wage          and

failure-to-promote claims and that these claims should

proceed to trial (albeit with the failure-to-promote

claim    based    only       on    §   1981).        The     court,    however,

disagrees    with       the       magistrate    judge’s        recommendation

that summary judgment should be entered in favor of

Hyundai     on    Gipson’s          retaliatory        and     discriminatory

demotion claims.            These claims rely on Gibson’s overall

performance.           As    the    magistrate        judge    noted       in    his

recommendation in the context of the failure-to-promote

claim,    Gipson        presented       evidence           casting    doubt       on

Hyundai’s        assertion         that,     over      time,         co-employee

Clayton      Payne           performed         better         than         Gipson.

Furthermore,          the    court     notes        that     the     performance

evaluation        process           raises      a      specter        of        race

discrimination.             And there are substantial allegations

of a racially hostile work environment.                            For the same

reasons the magistrate judge concluded that there are

disputes of material fact, analyzed under the various

                                        3
burden-shifting frameworks, as to Payne’s and Gipson’s

performance        evaluations         in        the    context     of     the

failure-to-promote claim, the court concludes the same

as   to    the     retaliatory        and       discriminatory      demotion

claims.

     Finally, the court will dismiss Gipson’s harassment

claim as abandoned.

                                          ***

     Accordingly, for the above reasons, it is ORDERED

as follows:

     (1) The parties’ objections (doc. nos. 114 and 115)

to the magistrate judge’s recommendation are sustained

in part and overruled in part.

     (2) The       recommendation           of    the   magistrate        judge

(doc.     no.    110)   is   adopted        as    to    plaintiff    William

Gipson’s wage discrimination claim and discriminatory

failure-to-promote           claim,       and      is   rejected     as      to

plaintiff        Gipson’s     retaliatory          demotion       claim    and

discriminatory demotion claim.

                                      4
    (3) Defendant          Hyundai       Power    Transformers       USA,

Inc.’s motion for summary judgment (doc. no. 71) is

denied   as    to    all      claims,    except    as   to     plaintiff

Gipson’s failure-to-promote claim to the extent it is

based on Title VII.             Summary judgment is granted in

favor of defendant Hyundai Power Transformers USA, Inc.

on Gipson’s failure-to-promote claim to the extent it

is based on Title VII.

    (4) Plaintiff          Gipson’s       following     four     federal

claims   will       go   to     trial:       his      claims    of   (a)

discriminatory             wages,          (b)          discriminatory

failure-to-promote,        (c)    discriminatory        demotion,    and

(d) retaliatory demotion, with all four claims, except

the failure-to-promote claim, resting on both Title VII

and § 1981 and the failure-to-promote claim resting on

only § 1981.

    (5) Plaintiff Gipson’s federal harassment claim is

dismissed in its entirety.



                                     5
This case is not closed.

DONE, this the 8th day of July, 2019.

                        /s/ Myron H. Thompson
                     UNITED STATES DISTRICT JUDGE




                       6
